Pursuant to Ind.Appellate Rule 65(D),
this Memorandum Decision shall not be
regarded as precedent or cited before           Dec 23 2014, 10:27 am
any court except for the purpose of
establishing the defense of res judicata,
collateral estoppel, or the law of the case.



ATTORNEY FOR APPELLANT:                        ATTORNEYS FOR APPELLEE
                                               INDIANA DEPARTMENT OF CHILD
                                               SERVICES:

JOANN M. PRICE                                 GREGORY F. ZOELLER
Merrillville, Indiana                          Attorney General of Indiana

                                               ROBERT J. HENKE
                                               Deputy Attorney General
                                               Indianapolis, Indiana

                                               DAVID DICKMEYER
                                               Certified Legal Intern

                                               ATTORNEY FOR APPELLEE
                                               LAKE COUNTY COURT APPOINTED
                                               SPECIAL ADVOCATE:

                                               DONALD W. WRUCK
                                               Wruck Paupore PC
                                               Dyer, Indiana


                              IN THE
                    COURT OF APPEALS OF INDIANA

IN THE MATTER OF THE TERMINATION OF )
THE PARENT-CHILD RELATIONSHIP OF:     )
M.B., S.B., and C.B., Minor Children, )
                                      )
       and                            )
                                      )
L.B., Mother,                         )
                                      )
       Appellant-Respondent,          )
                                      )
               vs.                    )             No. 45A03-1406-JT-193
                                                        )
INDIANA DEPARTMENT OF CHILD                             )
SERVICES, and LAKE COUNTY COURT                         )
APPOINTED SPECIAL ADVOCATE,                             )
                                                        )
        Appellees-Petitioners.                          )


                       APPEAL FROM THE LAKE SUPERIOR COURT
                         The Honorable Thomas P. Stefaniak, Jr., Judge
            Cause Nos. 45D06-1309-JT-214, 45D06-1309-JT-215, 45D06-1309-JT-216


                                         December 23, 2014

                 MEMORANDUM DECISION - NOT FOR PUBLICATION

BROWN, Judge

        L.B. (“Mother”) appeals the involuntary termination of her parental rights to her

children, M.B., S.B., and C.B. (collectively, the “Children”). Mother raises one issue,

which we revise and restate as whether the evidence is sufficient to support the termination

of her parental rights. We affirm.

                           FACTS AND PROCEDURAL HISTORY

        Mother is the biological mother of M.B., born October 10, 2006, S.B., born March

9, 2008, and C.B., born September 15, 2010.1 Mother has abused drugs for most of her life

and has a criminal history related to her drug usage, including convictions in 2003 for theft

and forgery, convictions in 2004 for false informing and conversion, a conviction in 2005

for forgery, and a conviction in 2007 for false informing. The Indiana Department of Child



        1
          She also has a fourth child who lives with his maternal grandmother, who serves as the child’s
legal guardian. The child began living with his maternal grandmother in 2004 when Mother became
incarcerated. This child is not a party to this appeal.


                                                   2
Services (“DCS”) has a history of interaction with Mother and the father of the Children

(“Father”).2 In October 2007, Father was arrested in a drug house with M.B. in his arms.

As a result, M.B. was placed in Mother’s care. In May 2010, Mother became involved

with DCS after an investigation revealed the presence of drugs, including opiates, cocaine,

methadone, and benzoate, in her system. At the time, Mother was pregnant with C.B.

         On June 1, 2010, DCS filed a petition alleging that M.B. and S.B. were children in

need of services (“CHINS”), in which DCS alleged that Mother and Father smoked crack

in the home while M.B. and S.B. were present; Mother worked as a prostitute at a truck

stop; Mother, who at the time was participating in a methadone treatment program,

admitted to using heroin and cocaine; and Mother was living in a motel room in Gary,

Indiana, without functioning lights and very little food. On the same day, Mother admitted

the material allegations contained in the CHINS petition. The court declared that M.B. and

S.B. were CHINS and granted a temporary wardship to DCS.

         On August 8, 2010 the court issued a dispositional decree, which incorporated the

services recommended by the predispositional report, including a substance abuse

evaluation, random drug screens, a parenting assessment and parenting classes, individual

counseling, and supervised visitation. Mother’s fourth child, C.B., was born on September

15, 2010, while M.B. and S.B. were cared for by their maternal grandmother. Mother and

Father       produced         clean       drug        screens,       which        resulted        in      the




         2
          The court also terminated the parental rights of Father, but he is not participating in this appeal.
We therefore limit our recitation of the facts to those facts pertinent solely to Mother’s appeal of the
termination of her parental rights to the Children.

                                                      3
Children’s reunification with Mother, and, on April 25, 2011, the court dismissed the

wardship.

       In July 2012, DCS investigated Mother after receiving a new report that Mother,

who was still using methadone, had relapsed on cocaine and heroin. At the time of DCS’s

involvement, Mother was living at her grandmother’s house. On July 27, 2012, the

Children were removed from Mother’s care and placed in foster care. On July 31, 2012,

DCS again filed CHINS petitions alleging that Mother “uses crack and heroin, and gets

paranoid while using drugs, and will use drugs in front of the children,” that Mother “tested

positive for cocaine and methadone,” and that the Children “were removed because of the

parent’s drug use and the children’s tender ages and placed in foster care.” DCS Exhibit J

at 2. The petition also alleged that the Children, at times, were out past midnight at truck

stops and that Mother obtained crack from “driver’s [sic] at the truckshop.” Id.                 The

petition alleged that M.B. expressed statements suggesting consideration of suicide and

self-harm, of which Mother was unaware, was able to describe crack’s appearance, and

explained that the Children have witnessed Mother smoke crack. On the same day, Mother

admitted to the material allegations in the petition, and the court declared the Children were

CHINS.

       On August 31, 2012, the court entered a dispositional decree, which incorporated

the services recommended in the predispositional report3 and required Mother’s


       3
         The predispositional report also noted that referrals to several counseling facilities, which
provided drug and alcohol evaluations and treatment, family and group counseling, parenting assessment
and parental counseling, individual counseling for M.B., and random drug screens for Mother, had been
made on August 1, 2012 for Mother and the Children, but because Mother and the Children had scabies
DCS services could not begin.

                                                  4
cooperation with all court-ordered services, compliance with the results of a substance

abuse evaluation, recommendations of a parenting assessment and random drug screens,

and participation in group counseling, home-based counseling, and supervised visitation.4

The decree also required Mother to keep her appointments with service providers, remain

in the county, and secure and maintain a stable source of income and housing. The services

were recommended to ensure that Mother “refrain from using drugs” and that she “provide

safe and stable housing” for the Children. DCS Exhibit S at 11. At the time of the

dispositional decree, the Children’s permanency plan was reunification.

       On November 13, 2012, the court granted DCS’s motion to suspend Mother’s

visitation and required Mother’s participation in an inpatient drug program. A Review

Hearing Order, dated December 19, 2012, required DCS to make a referral for Mother at

an inpatient substance abuse program and Mother was given sixty days to enter an inpatient

rehabilitation program. The Review Hearing Order adopted the statements in a DCS report,

which noted that Mother had not availed herself of the services provided by DCS.

Shavonne Smith, the Children’s Family Case Manager at the time, (“FCM Smith”)

attempted to place Mother in an inpatient rehabilitation program. FCM Smith printed

information and provided telephone numbers, Mother “wanted to go Haymarket” treatment

center in Chicago, but FCM Smith “found out later that [Mother] had never” gone to

inpatient rehabilitation. Transcript at 163. Mother never pursued treatment at Haymarket

because she “let the drugs take over.” Id. at 27.



       4
           The dispositional decree made the Children wards of DCS as of July 31, 2012.

                                                    5
       In March 2013, Mother moved to Pennsylvania but did not inform FCM Smith or

anyone else of the move. After her visitation was stopped, DCS had minimal contact with

her because Mother had gone to “Pennsylvania, to try to – just get away from the area

more. This is the area, that people, places, and things change it.” Id. at 25. A Review

Hearing Order, dated April 1, 2013, modified the Children’s permanency plan to

termination of parental rights and adoption and discontinued all services to Mother. The

Review Hearing Order adopted the statements in a DCS report, which observed that Mother

was noncompliant with all court-ordered services, that DCS was unaware of Mother’s

whereabouts, that DCS was unable to contact Mother, and that DCS recommended

adoption instead of reunification. Mother did not “get into in an inpatient [drug treatment

program] as [she was] ordered.” Id. at 168.

       In the middle of June 2013, FCM Smith learned that Mother had moved to

Pennsylvania. Mother informed FCM Smith that she had begun to participate in services

at Rainbow Recovery, and FCM Smith sent a referral for an interstate compact placement

on Children (“ICPC”). The ICPC was denied in November 2013 because no background

clearance was ever completed for Mother, a Pennsylvania worker, after three unsuccessful

attempts, was unable to contact her, and “because [Mother] got arrested.” Id. at 28. From

March 2013 through December 2013 Mother was in Pennsylvania, where she participated

in, but did not complete, a methadone management program at Rainbow Recovery instead

of inpatient rehabilitation as required by the December 19, 2012 Review Hearing Order.

Ultimately, Mother did not complete either an inpatient or an outpatient treatment program

to address her substance abuse issues.

                                              6
       On September 13, 2013, DCS filed its petition to terminate Mother’s parental rights.

Mother returned from Pennsylvania for the initial termination hearing on December 11,

2013, and there was an outstanding warrant for her arrest. She again returned to Indiana

in January 2014 to attend to an outstanding warrant for a theft charge that occurred around

2011, and her family, at Mother’s request, “called the bail bondsman and had him come

get [her].” Id. at 71. As a result, Mother became incarcerated in the Porter County Jail on

January 3, 2014 on a theft conviction, for which she was to be released from jail on June

27, 2014, followed by a year of probation. She also had a pending case for trespass. While

incarcerated, Mother participated in a C.D.A. program at the Porter County Jail to continue

her drug treatment.

       On April 16, 2014, the court held an evidentiary hearing on DCS’s termination

petition. Mother was present at the hearing and testified to facts consistent with the

foregoing. She testified that she was thirty-seven years old, had been using drugs since

she was thirteen, began to use cocaine and heroin when she was twenty-five, and had

undergone seven years of methadone treatment prior to December 2013, but, at the time of

the hearing, she was “not on methadone.” Id. at 13. Mother admitted that she was not

compliant with the services required under the dispositional decree from July 2012 through

December 2012. She indicated that she participated in the parenting assessment and the

substance abuse evaluation, and understood that her drug use along with positive drug

screens for cocaine and methadone, coupled with difficulty obtaining transportation,

affected her ability to participate in supervised visitation.    She also knew that her

visitations were stopped on November 7, 2012 because of her positive drug screen. While

                                            7
in Pennsylvania, Mother testified that she “stayed clean” and gained a significant amount

of weight as a result of her sobriety. Id. at 27.

       Regarding her housing situation, the Children’s best interests, and plans following

her release from the Porter County Jail, Mother stated that the last time she had lived in

housing that was her own and not with family members was when she lived in New

Chicago, which occurred sometime around the previous CHINS case that involved M.B.

and S.B. Under questioning by an attorney for the Court Appointed Special Advocate

(“CASA”), Mother stated that it had been “[a]bout two years” since she had last seen the

Children. Id. at 44. She also testified that “stability” is the best thing for the Children but,

regarding whether the Children’s current placements provided stability, stated “I’m not

going to comment on that.” Id. at 45. Mother explained that after her release from jail, her

plans for housing involved a friend “who has signed up to get me an apartment and he’s

basically going to have everything set up for me, because I have the probation going on

and I cannot live at my grandmother’s house” because her “uncle is on parole.” Id. at 46.

Mother acknowledged that, as of the hearing date, she did not have an apartment or a place

to live but testified that “[b]efore June 27th” she would have a place to live. Id. She further

acknowledged that, as of the hearing date, she had no source of income to pay for an

apartment. When asked by the CASA attorney, “[d]o you not see why people would be

concerned over that plan,” Mother responded, “I totally understand.” Id. at 74.

       Naomi Knoerzer, clinical director at Crown Counseling, conducted a parenting

assessment on Mother on October 19, 2012, and she testified to her impression of Mother

as follows: “I was quite disturbed . . . because . . . she was sweating profusely” and “had to

                                               8
stand by a window, eventually we got her a fan, she had to leave the meeting several times

and use the restroom,” and, at one point, Mother came “out and spray[ed] air freshener

throughout out [sic] lobby, saying that someone had vomited, when there was no such event

that had happened.” Id. at 81-82. Knoerzer added that she “believe[d] that [Mother] was

hallucinating off of what she was taking, or that she, herself had been ill and was trying to

cover that up.” Id. Regarding Mother’s parenting assessment, Knoerzer explained:

       I was able to complete the majority of it, a few assessments she did not
       complete, but most of the inventories came back that she was considered very
       high risk for child abuse and neglect, due to have [sic] low levels of empathy
       endorsing corporal punishment, having difficulty understanding appropriate
       child development and reversing parent/child roles, indicating that she gets
       her emotional fulfillment through her children, rather than her providing
       emotional fulfillment.

Id.

       FCM Stephens stated that the Children had been in foster care since July 27, 2012.

She indicated that, at the time of the termination hearing, Mother was not in a better

position to reunify with the Children and, in response to questioning about whether Mother

had remedied the conditions resulting in removal, testified:

       I believe she is trying, but I do not think that they are remedied. You still
       have outstanding legal issues that are pending. Right now, due to her
       incarceration, she does not have access to illegal substances, but . . . I cannot
       say that [the conditions] are remedied. I don’t have any documentation or
       proof that they have been remedied.

Id. at 115-116.

       FCM Stephens explained that the Children have had “extensive mental health issues

due to the traumatic experiences that they’ve had while in [Mother’s] care.” Id. at 116-117

She stated that M.B. has been “diagnosed with mood disorder, oppositional defiant disorder

                                              9
. . . has been placed in Michiana behavioral health, [and] was on his way to a residential

facility at age seven.” Id. She also stated that S.B. had “huge boundary issues, doesn’t

know a stranger from a person that is close to [her].” Id. She further testified as to her

belief that continuing the parent-child relationship posed a threat to the Children’s well-

being, and that following Mother’s release from jail she would not consider placing the

Children with Mother because Mother would need about a year or two of additional

services, and because she lacked any reasonable certainty that Mother would not relapse.

       Mary Edwards, a family consultant at Kidspeace, explained that C.B., has not

“really been exposed to [Mother]” but “needs ongoing . . . services to make sure that [C.B.]

has developed mentally” which includes speech therapy, and that C.B., in an angry

outburst, threw a chair while at school. Id. at 182-183. Edwards stated her belief that

termination of the parent-child relationship was in the Children’s best interest. Edwards

also testified that the Children “are doing so well currently, they’ve made [] tremendous

progress. I’m very impressed with the progress that they’ve made.” Id. at 181.

       R.F., foster parent to M.B., stated that he is ready to adopt M.B. and that M.B. is

“excited about staying with us and being a forever home.” Id. at 188. K.R., the foster

mother for S.B. and C.B., indicated that she was willing to adopt them if the court

terminated the parent-child relationship, that S.B. and C.B. “need a stable place where they

know what’s going to happen, people who love them, and where they feel safe,” and that

she felt adoption into her home could provide a stable, loving environment for the two

children. Id. at 192.



                                            10
       On April 17, 2014, the court issued an order terminating Mother’s parental rights to

her Children. The court’s order stated in part that Mother was currently incarcerated on a

theft charge, that Mother’s family had a history with DCS dating back to 2007, and that

Mother had a long history of substance abuse. The court further found that Mother lacked

stable housing, income, and had failed to address her substance abuse issues. The order

also found that because of Mother’s incarceration she “does not have access to drugs” but

“admitted Methodone [sic] use which is progress from her past lifestyle, but not complete

sobriety.” Appellant’s Appendix at ii. Consequently, the court concluded that “[t]here is

a reasonable probability the conditions resulting in removal . . . will not be remedied in

that: The children became wards . . . due to [Mother’s drug abuse]. [Mother has] a long

history with substance abuse.” Id. at i-ii. The court’s order further concluded that Mother

is unlikely “to ever be in a position to properly parent these children due to [Mother’s]

pattern and history of drug usage,” and that Mother has not “completed services or

addressed [her] drug usage.” Id. at iv. The court also concluded that continuing the parent-

child relationship posed a threat to the Children’s well-being, stating that Mother’s “recent

strides to remain drug free are commendable, but there still remains [sic] many problems

that [Mother] faces, namely; bonding issues with all three children, stability in housing,

stability with financing, and no present ability to parent the children from jail,” and that

termination was in the Children’s best interest. Id.

                                      DISCUSSION

       The issue is whether the evidence is sufficient to support the termination of Mother’s

parental rights. In accordance with Ind. Code § 31-35-2-8(c), the trial court’s judgment

                                             11
contains specific findings of fact and conclusions thereon. We do not reweigh the evidence

or determine the credibility of witnesses, but consider only the evidence that supports the

judgment and the reasonable inferences to be drawn from the evidence. In re E.M., 4

N.E.3d 636, 642 (Ind. 2014). We confine our review to two steps: whether the evidence

clearly and convincingly supports the findings, and then whether the findings clearly and

convincingly support the judgment. Id.

       We note that this court has long had a highly deferential standard of review in cases

concerning the termination of parental rights. See In re K.S., 750 N.E.2d 832, 836 (Ind.

Ct. App. 2001). Although parental rights are of a constitutional dimension, the law

provides for the termination of these rights when parents are unable or unwilling to meet

their parental responsibilities. In re R.H., 892 N.E.2d 144, 149 (Ind. Ct. App. 2008). “The

traditional right of parents to establish a home and raise their children is protected by the

Fourteenth Amendment of the United States Constitution.” In re M.B., 666 N.E.2d 73, 76

(Ind. Ct. App. 1996), trans. denied. The purpose of terminating parental rights is not to

punish parents, but to protect their children. In re S.P.H., 806 N.E.2d 874, 880 (Ind. Ct.

App. 2004). To that end, a trial court need not wait until a child is irreversibly harmed

before terminating the parent-child relationship. McBride v. Monroe Cnty. Office of

Family & Children, 798 N.E.2d 185, 203 (Ind. Ct. App. 2003).

       In order to terminate a parent-child relationship, DCS is required to allege and

prove, among other things:

       (B)    that one (1) of the following is true:



                                             12
              (i)     There is a reasonable probability that the conditions that
                      resulted in the child’s removal or the reasons for
                      placement outside the home of the parents will not be
                      remedied.

              (ii)    There is a reasonable probability that the continuation
                      of the parent-child relationship poses a threat to the
                      well-being of the child.

              (iii)   The child has, on two (2) separate occasions, been
                      adjudicated a child in need of services;

       (C)    that termination is in the best interests of the child; and

       (D)    that there is a satisfactory plan for the care and treatment of the child.

Ind. Code § 31-35-2-4(b)(2). The State must provide clear and convincing proof of these

allegations. In re G.Y., 904 N.E.2d 1257, 1260-1261 (Ind. 2009), reh’g denied. If the court

finds the allegations in the petition are true, it must terminate the parent-child relationship.

Ind. Code § 31-35-2-8.

A.     Remedy of Conditions

       We note that the involuntary termination statute is written in the disjunctive and

requires proof of only one of the circumstances listed in Ind. Code § 31-35-2-4(b)(2)(B).

Because we find it to be dispositive under the facts of this case, we limit our review to

whether DCS established that there was a reasonable probability that the conditions

resulting in the removal or reasons for placement of the Children outside the home will not

be remedied. See Ind. Code § 31-35-2-4(b)(2)(B)(i).

       In making such a determination, the court must judge a parent’s fitness to care for

his or her child at the time of the termination hearing, taking into consideration evidence

of changed conditions. In re N.Q., 996 N.E.2d 385, 392 (Ind. Ct. App. 2013). Due to the

                                              13
permanent effect of termination, the trial court also must evaluate the parent’s habitual

patterns of conduct to determine the probability of future neglect or deprivation of the child.

Id. “The statute does not simply focus on the initial basis for a child’s removal for purposes

of determining whether a parent’s rights should be terminated, ‘but also those bases

resulting in the continued placement outside the home.’” Id. (quoting In re A.I., 825

N.E.2d 798, 806 (Ind. Ct. App. 2005), trans. denied). A court may properly consider

evidence of a parent’s prior criminal history, drug and alcohol abuse, history of neglect,

failure to provide support, and lack of adequate housing and employment. Id. “The burden

for DCS is to establish ‘only that there is a reasonable probability that the parent’s behavior

will not change.’” Id. (quoting In re Kay L., 867 N.E.2d 236, 242 (Ind. Ct. App. 2007)).

A trial court may also properly consider the services offered to the parent by a local DCS

office and the parent’s response to those services as evidence of whether conditions will

be remedied. A.F. v. Marion Cnty. Office of Family & Children, 762 N.E.2d 1244, 1252

(Ind. Ct. App. 2002), trans. denied.

       Mother contends that although she “was unable to complete court ordered services

established for reunification with her Children after their 2012 removal, [she] was able to

accomplish the goal of the case plan by securing and maintaining sobriety,” and points to

evidence that she participated in the Rainbow Recovery Program; produced negative drug

screens; was sober at the time of the hearing; and, while incarcerated, “voluntarily

participated in substance abuse courses . . . .” Appellant’s Brief at 8. She asserts that the

court erred when it “failed to infer that the proactive behavior” taken by Mother, which

included “taking accountability for her past . . . significantly reduced the likelihood or even

                                              14
probability that the Children would again be removed from Mother’s care.” Id. at 11. DCS

maintains that Mother’s arguments are “simply a challenge to the weight the juvenile court

afforded the evidence at the termination hearing,” which amounts to an invitation “to

reweigh the evidence.” DCS’s Brief at 24. DCS argues that Mother’s prolonged use of

illegal drugs, punctuated by brief periods of sobriety, along with her prior history with DCS

and the fact she “did not inform DCS” about her move to Pennsylvania during her

Children’s CHINS case suggests that “the juvenile court did not err in concluding that

Mother would not likely remedy [the conditions leading to removal].” Id. at 25-26.

       Although Mother testified she was not on methadone at the hearing and had sought

treatment for her addictions at Rainbow Recovery and the C.D.A. program in the Porter

County Jail, we observe that Mother was ordered to participate in inpatient rehabilitation

but instead chose to leave the State and pursue treatment on her own.                Mother

acknowledged that she did not complete the program, which was a methadone management

program rather than inpatient rehabilitation, as required by court order. Of the services

required under the dispositional decree, Mother participated in only the substance abuse

assessment and the parenting assessment, and the court heard evidence regarding Mother’s

pattern of sobriety and drug relapse.      Moreover, the results of Mother’s parenting

assessment revealed that she was “considered very high risk for child abuse and neglect.”

Transcript at 82. FCM Stephens added that “[d]ue to the very poor prognosis of the

parenting, I would believe that parenting [education] would be essential before we could

even move forward [to reunification].” Id. at 109.



                                             15
       Mother also has a prior history with DCS and has moved around frequently, often

living with family members, and she stated that the last time she maintained housing that

was her own was sometime in 2010 when she was living in New Chicago. In her testimony

regarding her post-incarceration plans for housing and employment, she acknowledged that

she “totally underst[ood]” why those plans would be a cause for concern. Id. at 74.

Additionally, Mother also had a pending a case for trespass to address after her release

from the Porter County Jail on the theft charge. To the extent that Mother presented

testimony indicating she had produced a clean drug screen on November 8, 2013 and was

not using methadone at the time of the hearing, we note that after January 3, 2014, Mother

was incarcerated in the Porter County Jail where drugs were not available to her.

Testimony at the termination hearing revealed that Mother had not fully complied with all

of the services required by the dispositional decree, had not secured stable housing, income,

or employment, and has a historical pattern of drug relapses.

       Based upon the record, we conclude that clear and convincing evidence supported

the court’s determination that there was a reasonable probability that the conditions leading

to the Children’s removal would not be remedied. See In re K.T.K., 989 N.E.2d 1225,

1234 (Ind. 2013) (finding that where a parent with a history of substance abuse, who

maintained sobriety while incarcerated “where she would have not had access to any illegal

substances, nor be subjected to the type of stressors – namely the responsibility of

maintaining a household and raising three young and active children” that might trigger a

relapse, the trial court was within its discretion to disregard remedial efforts made by the

parent shortly before a termination hearing and to give more weight to prior conduct).

                                             16
B.     Best Interests and Satisfactory Plan

       We next consider Mother’s assertion that DCS failed to prove that termination of

her parental rights was in the Children’s best interests and that DCS lacked a satisfactory

plan for the Children’s care and treatment. In determining what is in the best interests of

a child, the trial court is required to look beyond the factors identified by the DCS and look

to the totality of the evidence. McBride, 798 N.E.2d at 203. In so doing, the court must

subordinate the interests of the parent to those of the child. Id. The court need not wait

until a child is irreversibly harmed before terminating the parent-child relationship. Id.

Moreover, the recommendations by both the case manager and child advocate to terminate

parental rights, in addition to evidence that the conditions resulting in removal will not be

remedied, is sufficient to show by clear and convincing evidence that termination is in a

child’s best interests. A.D.S. v. Ind. Dep’t. of Child Servs., 987 N.E.2d 1150, 1158-1159

(Ind. Ct. App. 2013), trans. denied. “[A]doption is a ‘satisfactory plan’ for the care and

treatment of a child under the termination of parental rights statute.” See In re B.M., 913

N.E.2d 1283, 1287 (Ind. Ct. App. 2009) (quoting In re A.N.J., 690 N.E.2d 716, 722 (Ind.

Ct. App. 1997)). A satisfactory plan “need not be detailed, so long as it offers a general

sense of the direction in which the child will be going after the parent-child relationship is

terminated.” In re D.D., 804 N.E.2d 258, 268 (Ind. Ct. App. 2004), trans. denied.

       Mother asserts that termination is not in the Children’s best interests because the

“children’s ages are such that permanent separation from Mother could result in irreparable

harm to the children; especially if the children are not afforded the opportunity to enjoy

life with a clean and sober mother.” Appellant’s Brief at 13. She maintains that terminating

                                              17
the parent-child relationship does not serve the Children’s best interests because adoption

“among two or more foster homes” would “threaten[] the sibling relationship” and the “trial

court had nothing before it that would ensure that siblings would maintain contact with one

another.” Id. at 14. DCS maintains that testimony at the hearing demonstrated that the

traumatic experiences inflicted upon the Children because of Mother’s issues, coupled with

the stability the Children have experienced in their placements with foster parents, who are

each willing to adopt the Children, demonstrates that termination is in the Children’s best

interest.

       The record reveals that the Children suffer from serious issues related to Mother’s

lifestyle and troubles that have left them traumatized. The court heard testimony that M.B.

has been “diagnosed with mood disorder, oppositional defiant disorder . . . has been placed

in Michiana behavioral health, [and] was on his way to a residential facility at age seven.”

Transcript at 117. S.B. had “huge boundary issues, doesn’t know a stranger from a person

that is close to [her].” Id. Regarding C.B., family consultant Edwards explained that he

has not “really been exposed to [Mother]” and “needs ongoing services to make sure that

[C.B.] has developed mentally . . . .” Id. at 183. Moreover, Edwards testified that the

Children “are doing so well currently, they’ve made [] tremendous progress” and she was

“very impressed with the progress that they’ve made” in their placements. Id. at 181.

Edwards also testified that termination was in the Children’s best interest. FCM Stephens

indicated that termination and adoption was in the Children’s best interests. Testimony

also revealed that Mother had not remedied the conditions leading to removal. The two

adoptive homes are separate, as Mother points out in her brief, but the Children have

                                            18
experienced greater stability in foster care and the foster parents have indicated that they

are willing to adopt.

       Based on the totality of the evidence, we conclude that the court’s determination

that termination was in the Children’s best interests is supported by clear and convincing

evidence. See In re J.C., 994 N.E.2d 278, 290 (Ind. Ct. App. 2013) (observing that

“[r]ecommendations of the case manager . . . in addition to evidence the conditions

resulting in removal will not be remedied, are sufficient to show by clear and convincing

evidence that termination is in the child’s best interests”), reh’g denied. The record also

reveals that sufficient evidence supported the court’s conclusion that adoption into two

separate homes by the foster parents is a satisfactory plan for the care and treatment of the

Children. See A.J. v. Marion Cnty. Office of Family and Children, 881 N.E.2d 706, 719

(Ind. Ct. App. 2008) (concluding that, in light of the evidence, the plan set forth by the

MCDCS in the case for the adoption of the children, albeit in different homes, was not

unsatisfactory), trans. denied.

                                      CONCLUSION

       We conclude that the trial court’s judgment terminating Mother’s parental rights

related to her Children is supported by clear and convincing evidence. We find no error

and affirm.

       Affirmed.

BARNES, J., and BRADFORD, J., concur.




                                             19